DETAILED ACTION
This office action is in response to amendment filed 02/03/2021.
	Claims 1-12 and 16-20 are pending. Claims 13-15 have been canceled. Claims 1, 2, 4, 6-12 and 16-18 have been amended.
Allowable Subject Matter
Claims 1-12 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 16-20 are allowable because prior art does not disclose, alone or in combination along with, the limitations of the independent claims pertaining to a package and a method of forming the package comprising an assembly of five dies in two levels having the claimed geometrical disposition and the claimed arrangement of the conductive pillars on the first level dies connected to the RDL formed on the die assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/Primary Examiner, Art Unit 2815